Case 1:20-cv-23188-CMA Document 12 Entered on FLSD Docket 08/28/2020 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-23188-CV-ALTONAGA

  ABIR MULLICK,

         Plaintiff,
  v.

  CARNIVAL CORPORATION,

        Defendant.
  ____________________________/

                          ADMINISTRATIVE ORDER CLOSING CASE

         THIS CAUSE came before the Court on Carnival’s Motion for Stay, and Additionally or

  Alternatively, Motion for Entry of an Order Administratively Closing the Case, filed on August

  28, 2020 [ECF No. 11]. Defendant seeks a postponement of all pre-trial deadlines and the trial

  date because of Coronavirus-related travel and meeting restrictions. (See generally id.). Given

  the inability to proceed with the orderly progress of the case due to the uncertainty regarding the

  duration of the restrictions, and to conserve the parties’ and judicial resources, it is

         ORDERED AND ADJUDGED that the Clerk of the Court is DIRECTED to mark this

  case CLOSED for statistical purposes only.           All motions are denied as moot. The Court

  nonetheless retains jurisdiction, and the case shall be restored to the active docket upon court order

  following motion of the parties (with an accompanying proposed scheduling report) advising they

  are prepared to proceed with firm — as opposed to what appear to be aspirational — dates for

  resolution of the case. This Order shall not prejudice the rights of the parties to this litigation.

         DONE AND ORDERED in Miami, Florida, this 28th day of August, 2020.



                                                             _________________________________
                                                             CECILIA M. ALTONAGA
                                                             UNITED STATES DISTRICT JUDGE
  cc: counsel of record
